Citation Nr: 1710759	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to April 1997.

This matter initially comes on appeal before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veterans claims for service connection for a left hip disorder, a right knee disorder, and a right shoulder disorder.  

As noted in the Board's October 2014 remand, throughout the pendency of the appeal, the RO had developed and adjudicated the Veteran's claims as applications to reopen previously denied claims for service connection requiring the submission of new and material evidence under  38 U.S.C.A. § 5108 (West 2014).  However, although the RO adjudicated and denied these claims in a December 2004 rating decision, the Board determined that this determination did not become final with regard to the issues on appeal because in a subsequent October 2005 statement, received by the RO within one year of the December 2004 rating decision, the Veteran stated that he had moved and had not received any notices from the RO regarding the scheduled and missed VA examination.  Therefore, the Board found that the initial claims had remained pending, addressed the claims on a de novo basis, and remanded them for additional development.  The case is now returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Board remanded the claims to obtain VA examinations and etiology opinions regarding the Veteran's right shoulder, left hip, and right knee disorders because the previous opinions were inadequate, as they failed to address pertinent service treatment records and offered no rationale.  
Pursuant to the Board's remand, with regard to the right shoulder disorder, the December 2014 VA examiner provided a diagnosis of right shoulder impingement syndrome.  The examiner noted that Veteran's August 1993 service treatment records (STR) revealed the Veteran complained of right shoulder pain while playing football and was diagnosed with a possible muscle strain.  The examiner noted that a January 1997 STR reflects that the Veteran complained of right shoulder pain while playing football and colliding with another soldier and at which time he was diagnosed with acute muscular strain.  The examiner opined that the in-service muscle strain was likely acute and transitory and there is no objective evidence that the Veteran complained of chronic right shoulder pain and no objective evidence that the Veteran was medically treated for a chronic right shoulder condition until twelve years post service in the December 2009 VA examination and that his history of the injury post-service is unknown. 

The Board finds the opinion is inadequate.  Here, the STRs reflect that the August 1993 complaint of right shoulder pain was related to lifting weights while working out and not while playing football, as stated by the examiner.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board is not bound to accept medical opinions that are based upon an inaccurate factual premise).  Further, the Veteran complained of right shoulder pain in April 1996 after playing football, with the Veteran's report that he thinks he aggravated his right shoulder in November 1996 with reported grinding and an assessment of muscle injury of the right shoulder was provided.  A follow-up November 1996 STR reflects an assessment of chronic right shoulder pain and improving shoulder muscle strain.  The Veteran's November 1996 report of medical history given during the separation examination reflects that the Veteran reported painful or trick shoulder.  A December 1996 STR reflects that the Veteran reported shoulder pain and problems with overhead movements and feeling grinding.  Furthermore, the January 1997 STR, again, noted chronic right shoulder pain and he was diagnosed with right shoulder impingement syndrome in February 1997.

Thus, in contrast to the examiner's opinion that the Veteran did not complain of chronic right shoulder pain and that he was not treated for a chronic condition, the Veteran's STRs specifically describes his right shoulder pain as "chronic."  In addition, the Veteran was diagnosed with right shoulder impingement syndrome in February 1997 during service, but the examiner did not comment on these pertinent STRs, as requested in the previous Board remand, or explain how the current diagnosis of right shoulder impingement syndrome is not related to the same diagnosis given in service.  See Stegall v. West, 11 Vet. App. 268 (1998).
Furthermore, the examiner relied heavily on the absence of contemporaneous medical evidence for continuity and chronicity of the right shoulder condition, and thus, failed to address the Veteran's contention of continuity of symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006) (holding lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).  

Regarding the Veteran's left hip disorder, the VA examiner provided a diagnosis of left hip strain.  The examiner opined that the Veteran's left hip strain is less likely as not (less than 50/50 probability) caused by or a result of an in-service event.  The examiner noted that the Veteran's October 1993 STR reveals a single acute complaint of left hip pain after landing directly on it while playing football and that the X-ray was normal an diagnosed with a left hip contusion.  The examiner also noted a November 1993 STR reflects that the Veteran's left hip was feeling better.  The examiner concluded that the condition was likely acute and transitory as there is no objective evidence the Veteran complained of chronic left hip pain and no objective evidence that the Veteran was medically treated for a chronic left hip condition until twelve years post service in the December 2009 VA examination and that his history of the injury post-service is unknown. 

The Board also finds this opinion to be inadequate.  In direct contrast to the examiner's opinion that the Veteran was not treated for a left hip condition until twelve years post-service, the Veteran's private treatment records from March 2001 reflects complaints of left hip pain, four years after service.  Furthermore, the examiner relied heavily on the lack of contemporaneous medical evidence for continuity and chronicity of the hip condition, and thus, failed to address the Veteran's contention of continuity of symptoms since service.  See Buchanan, 451 F.3d 1331.  

Finally, regarding the Veteran's right knee disorder, the examiner provided a diagnosis of right knee strain and concluded that it is less likely as not (less than 50/50 probability) caused by or a result of an in-service event.  The examiner noted that the Veteran's December 1993 STR reflects complaints of right knee pain while playing football with a normal X-ray and diagnosis of right knee strain (rule out tear).  The examiner also noted that a February 1994 STR noted resolving right knee tendonitis.  The examiner opined that the condition was likely acute and transitory as there is no objective evidence the Veteran complained of chronic right knee pain during service and no objective evidence that the Veteran was medically treated for a chronic right knee condition until twelve years post-service in the December 2009 VA examination and that his history of the injury post-service is unknown. 

The Board also finds this opinion to be inadequate.  Although the examiner noted two in-service complaints and treatment for the right knee, the Veteran's STRs reflect that the Veteran underwent extensive physical therapy for his right knee injury from October 1993 to April 1994.  However, the examiner did not provide any meaningful analysis or comment on these pertinent STRs.  Furthermore, the examiner relied heavily on the lack of contemporaneous medical evidence for continuity and chronicity of the right knee condition, and thus, failed to address the Veteran's contention of continuity of symptoms since service.  See Buchanan , 451 F.3d 1331.  

Accordingly, a remand is warranted for VA addendum opinions to address these deficiencies, and provide rationale for the opinions reached.  Notably, once VA undertakes the effort to provide an examination when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As the claims are being remanded, any updated VA treatment records should be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.").  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.    Obtain any outstanding updated VA treatment records. 

2.  Return the claims file, including a copy of this remand, to the December 2014 VA examiner, or to a physician if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence).  It should be confirmed that such records were available for review.

The examiner is then asked to answer the following questions:

(a) Whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed right shoulder disorder, to include right shoulder impingement syndrome, was incurred in or is otherwise related to service, to include the in-service diagnosis of right shoulder impingement syndrome.  In answering this question the examiner should note the in-service notations of a right shoulder strain, right shoulder impingement syndrome, and chronic right shoulder pain, as noted in the STRs.

(b) Whether is at least as likely as not (50 percent probability or more) that any currently diagnosed left hip disorder was incurred in or is otherwise related to service.  In answering this question the examiner should note the in-service notations of left hip contusion, crepitus, and pain. 

(c) Whether is at least as likely as not (50 percent probability or more) that any currently diagnosed right knee disorder was incurred in or is otherwise related to service.  In answering this question the examiner should note the in-service notations of right knee contusion, crepitus, swelling, tenderness, crepitus, and pain, as well as the Veteran's participation in physical therapy from October 1993 to April 1994.

In answering all of the questions, the examiner may not rely solely on the absence of medical records as a basis for the opinion and should consider the Veteran's statements, particularly his reports of continuity of symptoms.

The examiner should provide complete rationale for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

3.  Thereafter, readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


